DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezzonico et al. (US 7,844,318 B2).

    PNG
    media_image1.png
    223
    736
    media_image1.png
    Greyscale
With respect to claim 1, Rezzonico discloses a patient support device, such as a patient bed, table or chair, for use with Magnetic Resonance Imaging apparatuses, wherein said device comprises (as seen on Figure 11) a patient support surface (support surface #7) having such a size as to accommodate at least a part of the patient body, particularly the whole of the patient body (Abstract), the said device comprising at least one receptacle for housing and/or removably coupling a coil adapted to receive signals from anatomic regions upon excitation thereof by the Magnetic Resonance Imaging apparatus (see Figure 11, receptacle #12 to coupe coil #13; Abstract), which at least one receptacle is arranged in an area of the patient supporting surface corresponding to the position of the anatomic region to be imaged (see Figure 11), the said patient support surface being covered at least partially by one or more cushions covering in combination the entire patient supporting surface or at least a part of it (see mattress #17 considered as the at least one cushion), wherein at least one of the said receptacles for coupling to a receiving coil being provided on at least each of one or more than one of the said cushions (see Figure 11), the coil once coupled to a corresponding receptacle is connected to a control and processing unit of the MRI apparatus by means of a cable which is external to the said patient support device (Column 10, lines 28-43) and in which each one of the said cushions is physically separated from the other cushions (as labeled by the examiner in Figure 11) and independently movable and the position of all or of at least some of the said cushions relatively to the length of the patient support surface can be exchanged among the said at least Attorney some cushions so that all or at least some of the said cushions can occupy different alternative positions relatively to the length of the said patient support surface, thereby changing the position of the receptacle for housing or removably coupling a coil provided on a corresponding cushion relatively to the length of the said patient support table and to the anatomy of the patient (Columns 9 and 10, lines 53-67 and 1-43 respectively).   
With respect to claim 2, Rezzonico discloses at least part of the cushions have an extension in the direction perpendicular to the longitudinal axis of the said support device, which extension corresponding essentially to the width of the said patient support surface (see Figure 1).   
With respect to claim 3, Rezzonico discloses the said cushions have an extension in the longitudinal direction of the said patient support device and the said cushions being provided in such a number that the sum of the extensions of the said number of cushions provided is essentially equal to the longitudinal extension of the said patient support surface (Columns 9 and 10, lines 53-67 and 1-43 respectively; see Figure 1).  
With respect to claim 4, Rezzonico discloses the extension of the said cushions in the direction parallel to the longitudinal axis of the patient support surface is selected such that the corresponding receptacle for coupling a receiving coil is essentially in a position corresponding to an anatomical district which is diagnostically interesting for being examined by MRI imaging when a patient is positioned on the patient support device (Column 11, lines 18-45; Abstract).  
With respect to claim 5, Rezzonico discloses the extension of the said cushions in the direction parallel to the longitudinal axis of the patient support surface is calculated as a function of the average dimensions of the anatomical structure of a normal adult person and/or of a child (Column 11, lines 18-56).  
With respect to claim 6, Rezzonico discloses the at least one receptacle for housing and/or removably coupling a coil is provided in a dedicated coil securing plate which is a coil specifically designed cushion or element substituting at least one cushion (Columns 9 and 10, lines 67 and 1-43).  
With respect to claim 7, Rezzonico discloses the extension of the said cushions in the direction parallel to the longitudinal axis of the patient support surface is identical for each cushion or coil securing plate (Columns 9 and 10, lines 53-67 and 1-43 respectively).  
With respect to claim 8, Rezzonico discloses the said support device comprises a patient support table which is mounted in a slidable way along at least one direction or additionally along at least one further different direction on a base associated to the gantry of an MRI apparatus (Column 5, lines 6-12).  
With respect to claim 9, Rezzonico discloses said support device comprising a patient table having a containment wall along at least one of its peripheral edges against which the corresponding peripheral edge of the cushion or of the coil securing plate abuts (Columns 3 and 11, lines 35-43 and 37-56 respectively).  
With respect to claim 10, Rezzonico discloses the said containment Attorney wall is provided along at least the two longitudinal edges of the table, the cushions and the coil securing plate having an extension in the direction perpendicular to the said longitudinal edges corresponding essentially to the distance of the facing sides of the two containment walls each head end of the said cushions abutting against the corresponding containment wall (Columns 3 and 11, lines 35-43 and 37-56 respectively).  
With respect to claim 11, Rezzonico discloses the receptacle for housing/coupling the receiver coil includes means for removable mechanical connection of the receiver coil (Column 3, lines 17-19).  
With respect to claim 12, Rezzonico discloses the coil comprises a lower extension engageable in the said receptacle the said extension projecting out form the enlarged lower face of a foot of the coil destined to abut against the surface of the cushion or of the coil securing plate surrounding the said receptacle (see base #113 with portion #213 in Figure 11 considered as the extension).   
With respect to claim 13, Rezzonico discloses each coil is provided with a securing foot engaging by press fitting in a corresponding receptacle of a cushion or of a coil securing plate (Column 10, lines 8-28).  
With respect to claim 14, Rezzonico discloses said support device being provided in combination with at least one NMR signal receiving coil, the said coil being provided with a socket configured to engage a corresponding receptacle, the said patient support device comprising a patient support surface and a set of cushions dimensioned such that the set of cushions covers, when positioned on the said patient support Attorney  surface, quite the entire extension of the said surface (Column 10, lines 8-28); the said set of cushions comprising at least one first cushion provided with a coil securing receptacle configured to releasable engage the securing socket of a receiving coil; at least a further cushion having a coil securing receptacle which is modified relatively to the said first cushion in relation to the position of the said receptacle along the said cushion surface and/or in relation to the design or configuration of the said receptacle for being in conformity with a further different socket; at least a further cushion not showing any receptacle but having different dimensions, particularly a different extension in at least one direction particularly in a direction parallel to the longitudinal axis of the patient support device (Columns 9 and 10, lines 53-67 and 1-43 respectively).  
With respect to claim 15, Rezzonico discloses two or more set of cushions are provided each set comprising at least one cushion with a coil securing receptacle (Columns 9 and 10, lines 53-67 and 1-43 respectively), at least one cushion without any receptacle (see second cushion portion labeled by the examiner above wherein said cushion #17 has no receptacle underneath), the said sets of cushions having dimensions in the direction of the longitudinal axis of the patient support device which are determined as a function of the height of samples of patient body having different heights(Columns 9 and 10, lines 53-67 and 1-43 respectively).  
With respect to claim 16, Rezzonico discloses the samples of patient body are selected among the ones in the following list: baby, adolescent, adult, small, medium and tall adult (Column 9, lines 25-27). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with different patient bed configurations having an RF antenna inserted within. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866